Citation Nr: 0726417	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from November 1941 to January 1943 and from August 1945 
to June 1946. He died on December [redacted], 1966, at the age of 49. 
The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision which 
denied the appellant's claim for service connection for cause 
of death.  


FINDINGS OF FACT

1. The veteran died in December 1966; the cause of the 
veteran's death as shown on the death certificate was 
meningitis.

2. At the time of the veteran's death, service connection was 
not in effect for any disability.

3. The evidence does not demonstrate a relationship between 
the cause of the veteran's death and any disease or 
disability that was manifested in, or related to, his period 
of active service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death. 38 U.S.C.A. § 1310, (West 
2002); 38 C.F.R. §§ 3.159, 3.312 (2006).


  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 U.S.C.A. §§ 1110, 1116, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). C.F.R § 
3.159, amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letter dated 
in February 2005. The claimant was notified of the evidence 
needed to substantiate the current claim and was also 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that she could 
submit private medical records or authorize VA to obtain 
private medical records on her behalf.  The claimant was 
asked to submit any evidence that would include that in her 
possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v.Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice. 
The requirements of Dingess v. Nicholson, supra, were not met 
by the RO in this case in that the claimant was provided with 
notice of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the information regarding a possible effective date. 

Despite the inadequate notice provided to the claimant on 
these latter two elements, the Board finds no prejudice to 
the claimant veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby). In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The VA has obtained the veteran's 
available service medical records and has considered the 
clinical evidence and lay statements submitted by the 
claimant.  It is noted that, during her April 2006 informal 
hearing, the clamant indicated, essentially, that she had no 
further relevant evidence to submit.  As there is no 
indication of the existence of additional evidence to 
substantiate the current claim, no further assistance to the 
claimant is required to comply with the duty to assist. 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran's death certificate indicates that he died on 
December [redacted], 1966, at the age of 49, due to meningitis. The 
record indicates that he was a Prisoner of War (POW) of the 
Japanese government from April 1942 to January 1943.

The veteran's service medical records contain no findings, 
complaints or diagnosis indicative of meningitis. No 
pertinent abnormalities were reported on the veteran's June 
1946 examination prior to service discharge.  On a further 
service department examination in October 1946 no pertinent 
abnormalities were reported. 

Medical records reflect evaluation in June 1955 for 
complaints of pain in the right "hypochondrium" which was 
said to have arisen several months prior to service 
discharge.  The impression was peptic ulcer disease.  

In an April 1971 letter, a private physician reported 
treating the veteran for hyperacidity with a tendency to 
peptic ulcer disease in February and March 1947. In a 
February 2005 affidavit, the affiants stated that they were 
aware that the veteran suffered from and had been treated for 
peptic ulcer disease and that this was the cause of the 
veteran's death.  

A VA Form 119 (Report of Contact) dated in April 2006 is of 
record and indicates that during an informal hearing the 
appellant maintained that the veteran died of peptic ulcer 
disease related to his POW experiences. It was stated in the 
document that the claimant had no medical evidence to support 
this assertion.  
  
. 

Legal Criteria

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection. 
38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 2002). Service connection 
may be granted for disease diagnosed after service providing 
the evidence establishes that it was incurred during service. 
38 C.F.R. § 3.303(d) (2006). Meningitis (disease of central 
nervous system) may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following service discharge. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." See Pond v. 
West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).

In certain circumstances, the requirements to establish 
service connection are relaxed and service connection will be 
presumed. The law provides for presumptions that certain 
diseases, under certain circumstances, were incurred in 
service when a former POW develops them. See 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307(a)(5), 3.309(c).

Analysis 

The appellant asserts that the veteran died of peptic ulcer 
disease which was related to his service experiences as a 
POW.  In support of this contention the record contains an 
affidavit from two individuals who identify themselves as 
health care providers and state, essentially, that the 
veteran's death was the result of peptic ulcer disease.  

The Board must point out, however, that there is no clinical 
evidence in the record that indicates that peptic ulcer 
disease played any role whatsoever in the veteran's death and 
the veteran's death certificate clearly indicates  that he 
died of meningitis. This document makes no reference to any 
other pathology, to include peptic ulcer disease, as being 
involved in the veteran's death.  There is no evidence of 
meningitis during service or until the veteran's death many 
years thereafter, and there is also no evidence that the 
veteran's fatal meningitis was in any sense related to 
service.  Therefore, the Board must deny the appellant's 
claim for service connection for the cause of the veteran's 
death.  




ORDER


Service connection for the cause of the veteran's death is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


